DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office Action on the merits in response to the above identified patent application filed on 07/31/2017. Applicant has amended claims 1, 15, 21, and 23; cancelled claim 6; and added claims 24-28. Claims 5 and 19 remain withdrawn. Claims 1, 7-8, 15, 17, and 21-28 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 15, 2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 24 limitation "the end cover is coupled to the outer casing" must be shown or the feature(s) canceled from the claim(s).  Applicant discloses end cover 36 and outer casing 32 in Fig. 2, but these two elements are not coupled to each other. No new matter should be entered.
The objection also applies to claim 25 since claim 25 depends on claim 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claim 26 is objected to because of the following informalities:  in line 2, "a bottom portion" is believed to be in error for "a bottom portion of the igniter".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam (U.S. 2019/0010872 A1).
Regarding claim 1, Dam teaches (Figures 1-2B) a gas turbine (10 – Figure 1), comprising:
a compressor (16 – Figure 1);
a turbine (24 – Figure 1);
a combustor (100 – Figure 1) disposed downstream from the compressor (16) and upstream from the turbine (24), the combustor (100) having an end cover (232 – Figures 2A and 2B, see also p. [0049], ll., 1-2, “an end cap provided in the form of a bulkhead 232”);
an igniter (200 – Figure 2A) in operative communication with the combustor (100), the igniter (200) configured to initiate combustion in the combustor (100) – (p. [0045], ll. 3-6), the igniter (200) comprising:
a mixing channel (see annotated Figure 2A on next page) extending axially from a mixing plenum (248 – Figure 2A) through the end cover (232) and into the combustor with respect to a central axis (the axis of outlet tube 236) of the combustor (100) – (p. [0049], ll. 8-10, “The outlet tube 236 conveys heated fluid from the auxiliary combustion chamber 210 to the primary combustor”);
a mounting flange (see annotated Figure 2A on next page) extending directly radially outward from the mixing channel (Figure 4, a similar embodiment, shows mounting flange extending directly to the left and right of mixing channel), wherein the mounting flange is coupled to the end cover (232) of the combustor (100);
a fuel inlet (218 – Figure 2A) in fluid communication with the mixing plenum (248);
an air inlet (238 – Figures 2A and 2B) in fluid communication (via fluid passage 212) with the mixing plenum (248); and


    PNG
    media_image1.png
    600
    646
    media_image1.png
    Greyscale

Regarding claim 24, Dam teaches the invention as claimed and as discussed above for claim 1, and Dam further teaches (Figure 1) the combustor (100) is at least partially surrounded by an outer casing (where 100 is pointing to), wherein the end cover (232 – Figure 2A) is coupled to the outer casing, and wherein the outer casing and the end cover (232) at least partially define a head end portion (as shown by element 108 extending outward from the outer casing).
Regarding claim 25, Dam teaches the invention as claimed and as discussed above for claim 24, and Dam further teaches (Figure 2A) the ignition source (206) is positioned outside of the head end portion (as shown in Figure 2A, ignition source 206 is outside of end cover 232) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (U.S. 2019/0010872 A1).
Regarding claim 21, Dam teaches (Figures 1-2B) a gas turbine (10 – Figure 1), comprising:
a compressor (16 – Figure 1);
a turbine (24 – Figure 1);
end cap provided in the form of a bulkhead 232”);
an igniter (200 – Figure 2A) in operative communication with the combustor (100), the igniter (200) configured to initiate combustion in the combustor (100) – (p. [0045], ll. 3-6), the igniter (200) comprising:
a mixing channel (see annotated Figure 2A on page 5) extending axially from a mixing plenum (248 – Figure 2A) through the end cover (232) and into the combustor with respect to a central axis (the axis of outlet tube 236) of the combustor (100) – (p. [0049], ll. 8-10, “The outlet tube 236 conveys heated fluid from the auxiliary combustion chamber 210 to the primary combustor”);
a mounting flange (see annotated Figure 2A on page 5) extending directly radially outward from the mixing channel (Figure 4, a similar embodiment, shows mounting flange extending directly to the left and right of mixing channel), wherein the mounting flange is coupled to the end cover (232) of the combustor (100);
a fuel inlet (218 – Figure 2A) in fluid communication with a mixing plenum (248 – Figure 2A), the mixing plenum (248) positioned upstream of the mixing channel (see annotated Figure 2A on page 5);
an air conduit (212 – Figures 2A and 2B) extending from the mixing plenum (248) to an air inlet (238 – Figures 2A and 2B); and
an ignition source (206 – Figure 2A) in operative communication with the mixing channel, the ignition source (206) positioned proximate to a downstream end of the mixing channel and upstream of the mounting flange and the end cover (232).
However, Dam does not teach that the air inlet is defined on the mounting flange.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam by relocating the air inlet to be defined on the mounting flange instead of the end cover, because it would be a matter of design choice to define the air inlet on the mounting flange instead of the end cover, in order to perform the same function of providing air into the mixing plenum. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Regarding claim 22, Dam teaches the invention as claimed and as discussed above for claim 21, and Dam further teaches (Figure 2A) the mixing channel (see annotated Figure 2A on page 5) is cylindrical (p. [0048], ll. 5-6, “The cylindrical body of the auxiliary combustion chamber 210” and p. [0049], ll. 11-12, “outer diameter of the outlet tube 236”).
Regarding claim 28, Dam teaches the invention as claimed and as discussed above for claim 21, except for the air conduit being entirely parallel to the mixing channel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam by configuring the air conduit to be entirely parallel to the mixing channel, because it would be a matter of design choice to change the shape of the air conduit, in order to perform the same function of providing air into the mixing plenum. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stuttaford (U.S. 7,137,256 B1), in view of Dam (U.S. 2019/0010872 A1).
Regarding claim 1, Stuttaford teaches (Figure 1) a gas turbine (Col. 4, lines 17-18), comprising:
a compressor (Col. 4, line 22);

a combustor (10) disposed downstream from the compressor and upstream from the turbine, the combustor having an end cover (12);
an igniter (25 and 27) in operative communication with the combustor (10), the igniter (25 and 27) configured to initiate combustion in the combustor (10); and
a central axis (dotted line between elements 25 and 27) of the combustor (10).
However, Stuttaford does not teach/show the details of the igniter (25 and 27), such that the igniter comprises:
a mixing channel extending axially from a mixing plenum through the end cover and into the combustor with respect to a central axis of the combustor;
a mounting flange extending directly radially outward from the mixing channel, wherein the mounting flange is coupled to the end cover of the combustor;
a fuel inlet in fluid communication with the mixing plenum;
an air inlet in fluid communication with the mixing plenum; and
an ignition source in operative communication with the mixing channel, the ignition source positioned proximate to a downstream end of the mixing channel and upstream of the mounting flange and the end cover.
Dam teaches (Figure 2A) an igniter (200) comprising:
a mixing channel (see annotated Figure 2A on page 5) extending axially from a mixing plenum (248 – Figure 2A) through the end cover (232) and into the combustor with respect to a central axis (the axis of outlet tube 236) of the combustor (100) – (p. [0049], ll. 8-10, “The outlet tube 236 conveys heated fluid from the auxiliary combustion chamber 210 to the primary combustor”);
a mounting flange (see annotated Figure 2A on page 5) extending directly radially outward from the mixing channel (Figure 4, a similar embodiment, shows mounting flange extending directly to the 
a fuel inlet (218 – Figure 2A) in fluid communication with the mixing plenum (248);
an air inlet (238 – Figures 2A and 2B) in fluid communication (via fluid passage 212) with the mixing plenum (248); and
an ignition source (206 – Figure 2A) in operative communication with the mixing channel, the ignition source (206) positioned proximate to a downstream end of the mixing channel and upstream of the mounting flange and the end cover (232).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stuttaford by substituting Dam’s igniter for Stuttaford’s igniter assembly comprising of a spark igniter and a torch igniter, because it has been held that simple substitution of one known element (in this case, Dam’s torch igniter) for another (in this case, Stuttaford’s igniter assembly) to obtain predictable results (in this case, igniting the air/fuel mixture prior to entering the primary combustion chamber) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Note that the above modification would result in Dam’s mixing channel extending axially with respect to Stuttaford’s central axis of the combustor.
Claims 7, 15, 17, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (U.S. 2019/0010872 A1), in view of Williams (U.S. 2015/0047361 A1).
Regarding claim 7, Dam teaches the invention as claimed and as discussed above for claim 1, and Dam further teaches (Figure 2A) the igniter (200) further comprises a fuel plenum (where 204 is pointing to) upstream of the mixing plenum (248).
However, Dam does not teach a fuel conduit extending from the fuel plenum, through the end cover, and into the combustor.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam by including a fuel conduit extending from the fuel plenum, through the end cover, and into the combustor, in order to convey fuel directly to outlets formed at the end of the nozzle and to package the fuel conduit with the nozzle in a compact manner, as taught by Williams (p. [0030], ll. 6-10 and 13-14).
Regarding claim 15, Dam teaches (Figures 1-2B) an igniter (200 – Figure 2A) for a combustor (100 – Figure 1) of a turbomachine (10 – Figure 1) – (intended use), the igniter (200) comprising:
a mixing channel (see annotated Figure 2A on page 5) extending axially with respect to a central axis (the axis of outlet tube 236) of the combustor (100) from a mixing plenum (248 – Figure 2A) to a first outlet (236) – (p. [0049], ll. 8-10, “The outlet tube 236 conveys heated fluid from the auxiliary combustion chamber 210 to the primary combustor”);
a mounting flange (see annotated Figure 2A on page 5) extending directly radially outward from the mixing channel (Figure 4, a similar embodiment, shows mounting flange extending directly to the left and right of mixing channel), wherein the mounting flange is configured for coupling the igniter (200) to an end cover (232) of the combustor (100);
a fuel inlet (218 – Figure 2A) in fluid communication with the mixing plenum (248);
an air inlet (238 – Figures 2A and 2B) in fluid communication (via fluid passage 212) with the mixing plenum (248); and
an ignition source (206 – Figure 2A) in operative communication with the mixing channel, the ignition source (206) positioned downstream of the mixing plenum (248);

However, Dam does not teach a fuel conduit extending from the fuel plenum to a second outlet, wherein the first outlet of the mixing channel is adjacent the second outlet of the fuel conduit.
Williams teaches (Figures 1-4) a pilot fuel nozzle (10 – Figures 1, 2, and 4) comprising an igniter (20), a mixing channel (74 – Figures 1 and 3), and a fuel conduit (32) extending from a fuel plenum (46 – Figure 4) to a second outlet (42 – Figures 1 and 2). Williams’ structure is similar to Dam’s structure because both comprise an igniter, a mixing channel, and a fuel plenum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam by including a fuel conduit extending from the fuel plenum to a second outlet, in order to convey fuel directly to outlets formed at the end of the nozzle and to package the fuel conduit with the nozzle in a compact manner, as taught by Williams (p. [0030], ll. 6-10 and 13-14), therefore providing:
the first outlet of the mixing channel is adjacent the second outlet of the fuel conduit.
Regarding claim 17, Dam, in view of Williams, teaches the invention as claimed and as discussed above for claim 15, and Dam further teaches (Figure 2A) the ignition source (206) is upstream of the mounting flange.
Regarding claim 23, Dam, in view of Williams as discussed so far, teaches the invention as claimed and as discussed above for claim 15, except for the air inlet being one of a plurality of air inlets circumferentially spaced around the mixing channel.
Williams teaches (Figure 3) a plurality of air inlets (66) circumferentially spaced around an igniter (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam, in view of Williams as discussed so far, by replacing the annular fluid inlet with Williams’ plurality of air inlets circumferentially spaced, because it would be a In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”), therefore providing:
the air inlet may be one of a plurality of air inlets circumferentially spaced around the mixing channel.
Regarding claim 26, Dam, in view of Williams, teaches the invention as claimed and as discussed above for claim 15, and the combination teaches the ignition source (Dam, 206) is positioned at a top portion of the igniter (Dam, 200) and the fuel conduit (Williams, 32) is positioned at a bottom portion diametrically opposite the top portion (since Dam’s ignition source 206 is already outside of the igniter, the modification would result in Williams’ fuel conduit 32 being placed diametrically opposite from ignition source 206).
Regarding claim 27, Dam, in view of Williams as discussed so far, teaches the invention as claimed and as discussed above for claim 15, except for the fuel conduit being entirely parallel to the mixing channel.
Williams teaches (Figure 1) the fuel conduit (32) is entirely parallel (as shown in the figure) to the mixing channel (74).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam, in view of Williams as discussed so far, by having the fuel conduit be entirely parallel to the mixing channel, for the same reasons as discussed in the rejection of claim 15.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dam (U.S. 2019/0010872 A1), in view of Dam (U.S. 2015/0047361 A1).
Regarding claim 8, Dam (‘872) teaches the invention as claimed and as discussed above for claim 1, except for the ignition source comprising a sparkplug.
Dam (‘361) teaches (Figure 2A) a similar igniter (200) wherein the ignition source (206) comprises a sparkplug (p. [0017], ll. 17-18, “An ignition source 206, such as a spark generating igniter”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dam (‘872) by having the ignition source comprise of a sparkplug, because it was known in the art to use a spark generating igniter as an ignition source, as taught by Dam (‘361) – (p. [0017], ll. 17-18).

Response to Arguments
Applicant's arguments filed April 20, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “the housing 208 does not extend directly radially outward from either of the auxiliary combustion chamber 210 or the outlet tube 236” and “Rather, the housing 208 surrounds the auxiliary combustion chamber 210 such that an annular fluid passage 212 is defined therebetween”, it is noted that Figure 2 and 4 are similar embodiments of torch ignitors. As shown in Figure 4, wall 426 extends radially to couple main housing 408, thereby showing that the flange portion of housing 408 extends directly radially outward from auxiliary combustion chamber 410.
Regarding Applicant’s argument that a proposed modification of Dam, in which the housing 208 is extended directly from the auxiliary combustion chamber 210, would block the annular fluid passage 212 – as discussed in the previous paragraph, Figure 4 shows an extension of housing 408 directly from the auxiliary combustion chamber 410, but there is no discussion in p. [0053] of Dam of blocking annular fluid passage 412 (p. [0053], ll. 9-12: “The respective annular gaps between the auxiliary combustion 420 and the bulkhead 432 and main housing 408 define a fluid inlet 438 leading to a fluid passage 412”).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See also attached form PTO-892 “Notice of References Cited”.
1.	Zupanc (U.S. 6,374,615 B1) – In reference to claim 21, Zupanc teaches (Figures 1 and 2) a similar igniter (57) comprising:
a mounting flange (58) extending radially outward of a central axis (22) and coupled to the end cover (56) of the combustor (10); and 
an air conduit (90 and 94) extending from the mixing plenum (upstream end of combustion chamber 18) to an air inlet (78 and 84) defined on the mounting flange (58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741